Dismissed and Opinion filed May 23, 2002








Dismissed and Opinion filed May 23, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00782-CV
____________
 
IN THE INTEREST OF J.D.N.
 
 

 
On
Appeal from the 272nd District Court
Brazos
County, Texas
Trial
Court Cause No. 35,812A-272
 

 
M E M O R A N D U M  O
P I N I O N
Appellant, appeals from a judgment signed July 24, 2001.  The clerk=s record was filed on January 9,
2002.  The court reporter advised this
court that appellant had not made arrangements to pay for the reporter=s record.  On February 14, 2002, this court issued an
order requiring appellant to file a brief on or before March 18, 2002.  No brief or motion for extension was
filed.  
On March 28, 2002, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
Judgment rendered and Opinion
filed May 23, 2002.
Panel consists of Justices Yates,
Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.3(b).